Citation Nr: 0530422	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for nummular eczema, 
herpes, and dermatitis, claimed as rashes.  

3.  Entitlement to service connection for joint pain of the 
left knee and right knee, due to undiagnosed illness.  

4.  Entitlement to service connection for joint pain of the 
left ankle and right ankle, due to undiagnosed illness.

5.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987 and from September 1990 to August 1991.  He 
served in Southwest Asia from November 1, 1990, to June 27, 
1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which established service 
connection for PTSD, pursuant to an April 2003 Board 
decision, and assigned a 10 percent evaluation.  The 
effective date of the award of service connection was January 
20, 1999.  

This case is also before the Board on appeal in part from a 
March 2004 rating decision that held that new and material 
evidence had not been received to reopen claims for service 
connection for bronchitis and COPD, and nummular eczema, 
herpes, and dermatitis, claimed as rashes; denied service 
connection for joint pain of the left knee and the right 
knee, due to undiagnosed illness; denied service connection 
for joint pain of the left and right ankle, due to 
undiagnosed illness; and denied a TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  A June 1998 rating decision denied the veteran's 
application to reopen his claims for service connection for 
bronchitis and COPD, and nummular eczema, herpes, and 
dermatitis.

3.  Evidence added to the record since the June 1998 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the appellant's claims for service connection 
for bronchitis and COPD, and nummular eczema, herpes, and 
dermatitis, and does not raise a reasonable possibility of 
substantiating these claims.  

4.  The preponderance of the evidence is against any 
objective indicators of joint pains of the right knee, left 
knee, right ankle or left ankle, not attributed to a known 
diagnosis.

5.  The medical evidence does not causally link any of the 
veteran's various post-service joint pains or disorders of 
the right knee, left knee, right ankle or left ankle to his 
service, or any incident or injury therein.

6.  The competent medical evidence shows that the symptoms 
from the veteran's PTSD during the period for which service 
connection has been established do not result in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss.  

7.  The competent medical evidence demonstrates that the 
veteran's service-connected PTSD is not sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1998 rating decision 
denying the appellant's application to reopen his claim for 
service connection for bronchitis and COPD is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

2.  Evidence received since the June 1998 rating decision 
denying the appellant's application to reopen his claim for 
service connection for nummular eczema, herpes, and 
dermatitis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Entitlement to service connection for joint pain of the 
right knee, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.317 (2005).

4.  Entitlement to service connection for joint pain of the 
left knee, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.317 (2005).

5.  Entitlement to service connection for joint pain of the 
right ankle, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.317 (2005).

6.  Entitlement to service connection for joint pain of the 
left ankle, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.317 (2005).

7.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).  

8.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

By a letter dated in September 2003, the RO advised the 
veteran of the essential elements of the VCAA with respect to 
the new and material and service connection claims.  By 
letter dated in October 2003, the RO advised the veteran of 
the essential elements of the VCAA with respect to his TDIU 
claim.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate these claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received with respect 
to the claims.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

These letters provided the notice of all four elements that 
were discussed above, other than the need to request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  The September 2004 Statement of the Case 
advised the veteran that VA would ask him to provide any 
evidence in his possession that pertains to the claim.  Thus, 
the Board finds that VA fulfilled its duty to notify the 
veteran of the information and medical or lay evidence that 
is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio, supra.  Any defect 
with regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The March 2004 rating decision and September 2004 Statement 
of the Case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate the new and material, 
service connection, and TDIU claims.  The SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.

Regarding the veteran's claim for an increased initial 
evaluation for PTSD, the Board observes that the veteran was 
provided section 5103(a) notice regarding the underlying 
claim for service connection by an August 2001 letter.  
Further, the veteran is appealing the initial evaluation 
assigned.  Notice is not required on this "downstream" issue.  
See VAOPGCPREC 8-03 (VA General Counsel holding that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."), 69 Fed. Reg. 25180 (2004).

The August 2003 rating decision and September 2004 SOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased initial 
evaluation for PTSD.  The SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

With respect to all the claims before the Board, the RO has 
obtained all available service and post-service medical 
records, including decisions and medical records from the 
Social Security Administration (SSA).  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  VA also conducted 
relevant VA medical examinations.  There is no indication 
from the claims folder or allegation from the appellant that 
any relevant evidence remains. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini, supra; Quartuccio, supra; Mayfield, supra.  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  VA 
satisfied this requirement with respect to the new and 
material, service connection, and TDIU claims.  VCAA notice 
was not required in this case for the downstream issue of 
entitlement to an increased initial evaluation for PTSD.  

New and Material Evidence

The June 1998 rating decision denying the veteran's 
application to reopen his claims for service connection for 
bronchitis and COPD, and nummular eczema, herpes, and 
dermatitis is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen these claims, the appellant must present or 
secure new and material evidence with respect to the claims.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As these claims to reopen 
were received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

A November 1995 rating decision denied service connection for 
a respiratory condition, due to an undiagnosed illness, 
because it was not shown in service or to a compensable 
degree within two years of Persian Gulf service.  The rating 
decision denied service connection for a skin condition due 
to an undiagnosed illness because the evidence showed the 
known diagnosis of eczema.  

A November 1997 rating decision denied service connection for 
a respiratory condition with cough due to an undiagnosed 
illness because there was a known diagnosis of chronic 
bronchitis and COPD.  The rating decision denied service 
connection for rashes due to an undiagnosed illness because 
there was the known diagnosis of nummular eczema and herpes.  

Evidence of record at the time of the June 1998 rating 
decision denying the veteran's application to reopen the 
claims included the veteran's service medical and personnel 
records, reports of VA examinations conducted in April and 
December 1994, and various VA hospital and outpatient 
records.  The rating decision noted that evidence submitted 
by the veteran was duplicative of earlier evidence considered 
by November 1995 and January 1997 rating decisions.  There 
was no evidence that the veteran's bronchitis or nummular 
eczema and herpes were incurred in or aggravated during 
service.  

Evidence submitted after the July 2001 Board decision 
includes VA hospital and outpatient treatment reports from 
several VA medical centers (VAMCs),dated through 2005.  These 
records show treatment for a number of conditions, including 
the claimed respiratory and skin conditions.  They do not 
link either condition to the veteran's service.  

Other evidence consists of a July 2003 VA psychiatric 
examination, which does not address the etiology of the 
claimed conditions.  SSA decisions dated in 1995 and 2000 
show that the veteran's primary and secondary diagnoses did 
not include the claimed conditions.  Attached medical records 
do not address the etiology of the claimed conditions.  The 
veteran has submitted various additional statements in which 
he has essentially contented that service connection should 
be granted for the claimed conditions because they are 
related to his service. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the June 1998 rating decision denying his application 
to reopen the claims for service connection for bronchitis 
and COPD, and nummular eczema, herpes, and dermatitis.  

The Board first finds that the additional evidence submitted 
after the June 1998 rating decision is not material within 
the meaning of 38 C.F.R. § 3.156.  Although the additional 
medical records (including both VA outpatient and hospital 
records, as well as a VA examination report) are numerous and 
detailed, they quite simply fail to show that any of the 
claimed conditions were incurred in or aggravated by the 
veteran's service.  They also fail to show that the veteran 
suffers from any undiagnosed respiratory or dermatological 
conditions.  

The appellant's own contentions do not constitute competent 
medical evidence.  As a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's 
contentions are essentially the same as those previously made 
to VA.  Thus, this evidence is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).

Service Connection for Joint Pain of the Left Knee and the 
Right Knee, and 
Joint Pain of the Left and Right Ankle, due to Undiagnosed 
Illness.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following:  An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board observes that the veteran's service medical records 
are negative for any right ankle complaints.  They do include 
notations of left knee pain in 1985 and 1986.  The veteran 
also made complaints with respect to the right ankle in 1987 
and the left ankle in 1989.  

The record contains post-service medical records from several 
VAMCs dated from the early 1990's to 2005.  These records 
show that the veteran has made various complaints of pain 
with respect to the claimed joints.  They are negative for 
evidence of degenerative joint disease or arthritis of any 
claimed joint within one year from either of the veteran's 
separations from service.  

These post-service medical records also include numerous 
pertinent diagnoses, including degenerative joint disease of 
the left knee and right knee; chronic arthritis of the left 
ankle and right ankle; chronic joint pain; arthritis, healed 
fracture, right proximal fibula with mild post-traumatic 
arthritis, right knee; and history of bilateral shin and knee 
pain.  

Specifically, the records show that in 2001, the veteran 
fractured his right fibula.  A December 2001 physician note 
provides that the veteran complained of joint pain that he 
related to Desert Storm service.  The physician did not 
endorse the veteran's history with a diagnosis related to 
undiagnosed illness.  In July 2004, the veteran was 
hospitalized with suspected dehydration and muscle breakdown 
due to cocaine abuse.  The diagnoses included cocaine-induced 
myopathy.  Inpatient psychiatric reports dated in 2005 
include complaints of leg pain made in January, June and July 
of that year.  Pertinent Axis III diagnoses included joint 
pain in both knees; right knee weakness, uses brace; 
degenerative joint disease, generalized and involving right 
lower extremity; and history of cocaine-induced myopathy.  

The veteran's post-service records include no impression or 
medical opinion that any of the veteran's claimed joint pains 
are a manifestation of an undiagnosed illness, or that any 
post-service diagnoses are related to service or any injury 
during service.  In fact, the veteran's knees and ankles have 
all been diagnosed with degenerative joint disease or 
arthritis.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for joint pain of the 
right knee, left knee, right ankle and left ankle, due to an 
undiagnosed illness.  The Board finds that none of the 
veteran's claimed joint disorders are a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  As etiologies for the reported symptoms have been 
identified, none can be considered to be manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

The preponderance of the competent medical evidence is also 
against entitlement to service connection on a presumptive 
basis.  Although the veteran did make complaints with respect 
to the ankle and left knee during service, there is no 
medical evidence of arthritis or degenerative joint disease 
within one year of service.  Thus, service connection cannot 
be granted under the law and regulations pertaining to 
presumptive service connection for arthritis.  38 C.F.R. 
§§ 3.307, 3.309.  

The competent medical evidence also fails to link any of the 
veteran's post-service diagnoses to his service on a direct 
basis.  There is no competent medical evidence linking any 
relevant post-service diagnoses to the veteran's service.  In 
fact, to the extent the evidence pertains to the etiology of 
any current diagnoses, it identifies intercurrent causes:  
the 2001 fibula fracture and cocaine-induced myopathy.  Thus, 
service connection cannot be granted on a direct basis.  
38 C.F.R. §§ 3.303, 3.304.   

The Board is mindful of the veteran's own contentions that 
the claimed joint pains are due to undiagnosed illnesses.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  As a 
result, his own assertions do not constitute competent 
medical evidence in support of his claims.  

Entitlement to an Increased Initial Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of a 
disability evaluation following an award of service 
connection.  Thus, the severity of the veteran's PTSD is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this Diagnostic Code, a 30 percent disability 
evaluation for PTSD is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent disability evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.

Records dated during the appeal period show that the veteran 
underwent a VA psychiatric examination in September 1999.  It 
was reported that he had multiple hospitalizations since 1993 
which were mostly substance related. It was also noted he had 
been jailed for eight months for cocaine possession.  The 
veteran's mood was of a full range and euthymic.  His affect 
was appropriate to the speech content and the stated mood.  
His speech was of a normal amount, rate, and rhythm.  The 
veteran's thought process was goal oriented and coherent.  
There were no active hallucinations, suicidal/homicidal 
ideations, delusions, or obsession/compulsions. He was alert. 
Insight and judgment were fair.  The diagnoses were ethanol 
dependence, in early remission; cocaine dependence, in early 
remission; schizoaffective disorder, depressed type; and a 
personality disorder, not otherwise specified.  The examiner 
commented that although the veteran reported some PTSD 
symptoms, such as re-experiencing and avoidance, he did not 
meet the full criteria for PTSD.  The examiner also remarked 
that due to the veteran's history of chronic substance 
dependence, his psychiatric symptoms might be attributed to 
or compounded by substance abuse.

VA medical records indicate treatment for various psychiatric 
conditions.  A November 2000 discharge summary indicates 
diagnoses including substance abuse disorder, cocaine; 
substance abuse disorder, alcohol; schizophrenia, paranoid 
type; and PTSD.  A June-July 2001 discharge summary relates 
diagnoses including cocaine dependence, cannabis abuse, and 
history of PTSD with depressive disorder, not otherwise 
specified, possibly drug induced.  A December 2001 VA 
psychology evaluation notes diagnoses of PTSD; cocaine abuse 
in early remission; and a psychosis, not otherwise specified, 
in remission.  In a December 2001 statement, a VA social 
worker noted the veteran was in the VA domiciliary and also 
received outpatient treatment in a PTSD program.  A December 
2001 discharge summary statement provides an Axis I diagnosis 
of schizophrenia, chronic paranoid type, and polysubstance 
abuse.  The Axis V GAF score was 30 at admission and 45 at 
discharge.  

The veteran was hospitalized in May and June 2002.  Axis I 
diagnosis was cocaine and alcohol dependence; major 
depression with psychosis; rule out PTSD.  The Global 
Assessment of Functioning (GAF) score was 41.  An August 2002 
discharge summary provides an Axis I diagnosis of cocaine 
abuse, history of schizophrenia.  The Axis V GAF score was 30 
currently, and 30 for the highest in the past year.  

A December 2003 certificate provides that the veteran 
completed a Dual Diagnosis Treatment Program.  Treatment 
records show that the veteran underwent addiction treatment 
in 2003 and 2004.  A June 2003 discharge summary report 
provides an Axis I diagnosis of cocaine abuse, and PTSD.  The 
Axis V GAF score was 45 currently, and 45 as the highest in 
the past year. A December 2003 diagnostic impression was 
polysubstance dependence, in remission; schizophrenia by 
history, and PTSD.  A July 2004 discharge summary provides 
pertinent diagnoses of cocaine-induced myopathy, PTSD and 
alcohol abuse.  

VA treatment reports dated in 2005 show that the veteran 
received inpatient treatment for dual diagnosis alcohol 
and/or drug abuse and psychotic instability.  

In January and March 2005, the Axis I diagnosis was cocaine 
dependence, in early full remission; alcohol dependence, in 
early full remission; PTSD, chronic; substance-induced mood 
disorder, with mixed features; and rule out intermittent 
explosive disorder.  In June 2005, the Axis I diagnosis was 
PTSD and alcohol, cocaine and cannabis abuse.  The notes 
provides that the veteran was having family stress and had 
started using abusing substances.  He reported suicidal and 
homicidal ideation as a result of the stress.  Adding to the 
picture were his PTSD symptoms, which did not seem to be a 
major issue at this time but were likely contributing 
factors.  In July 2005, the Axis I diagnosis was major 
depression disorder with psychotic features, cocaine 
dependence, alcohol dependence, and PTSD.  

The report of a July 2003 VA examination provides that the 
examiner reviewed the veteran's claims file in connection 
with the examination.  The report observes that the veteran 
reported psychotic symptoms, including hearing voices and 
seeing things, and smelling things such as burnt bodies from 
Iraq.  He also reported symptoms of depression such as 
insomnia, irritability, and thoughts of harming himself in 
the past.  He also reported manic symptoms and anxiety 
problems.  The report notes that the veteran had a long 
history of substance abuse.  The veteran stated he had been 
sober from alcohol and cocaine for two months.  

On examination, the veteran was dressed casually and fairly 
groomed.  He was calm, cooperative, and well related.  There 
was no psychomotor agitation or retardation.  Speech was 
productive but not very articulate, probably related to 
extrapyramidal side effects of anti-psychotic medication.  
His mood was euthymic and appropriate.  He denied paranoid 
ideation or delusion but did report psychotic symptoms in the 
past.  He denied active suicidal or homicidal ideation at 
this time, as well as active visual or auditory 
hallucinations at this time.  Insight, judgment, and impulse 
control were fair and there were no gross cognitive deficits.  
His memory and concentration were good.  

The Axis I diagnoses were cocaine and alcohol dependence and 
possible remission for both; major depression with psychosis; 
and PTSD.  The Axis V GAF score was 50 at present and the 
highest in the past year was 81.  The examiner stated that 
many of the veteran's symptoms were related to alcohol and 
cocaine use, including some of his psychotic symptoms.  
However, recurrent and intrusive distressing recollection of 
the events during the war in Kuwait was significant also.  
Many of the veteran's hospitalizations were related to drug 
use.  Nevertheless, the veteran reported psychotic symptoms 
related to the war.  The examiner summarized that the veteran 
had significant deterioration in his social and occupational 
level which was due in part to PTSD, but the majority of his 
symptoms and his social and occupational deterioration was 
due to his addiction, not the PTSD.  

A February 1995 SSA Disability Determination and Transmittal 
notes that the veteran was disabled as of June 1, 1994, with 
a primary diagnosis of history of drug and alcohol abuse and 
a secondary diagnosis of anxiety related disorder.  An 
October 2000 Cessation or Continuance of Disability or 
Blindness Determination and Transmittal notes that the 
veteran's disability continued.  The primary diagnosis was 
schizophrenia and the secondary diagnosis was history of 
PTSD.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
PTSD.  

The law is clear that when it is not possible to separate the 
effects of a service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 clearly dictates that 
such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In this case, however, the competent medical 
evidence does distinguish between the symptoms caused by the 
veteran's service-connected PTSD and his non-service-
connected psychiatric conditions and substance abuse 
disorders.

The evidence demonstrates that the veteran's service-
connected PTSD does not result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  Diagnostic Code 
9411.  

For example, the July 2003 VA examination report found no 
psychomotor agitation or retardation, paranoid ideation or 
delusion, or active suicidal or homicidal ideation.  The 
veteran's insight, judgment and impulse control were fair and 
there were no gross cognitive deficits.  His memory and 
concentration were good.  The report does not indicate any 
suspiciousness, panic attacks, or memory loss.  The examiner 
opined that the majority of the veteran's symptoms and his 
social and occupational deterioration were due to his 
addiction, not his PTSD.  

The Board finds that this VA examination report is entitled 
to great probative weight.  It was made by a physician, and 
is based on a review of the veteran's medical records as well 
as examination results.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition, the June 2005 treatment notes reflect that 
although the veteran's PTSD symptoms were likely contributing 
factors, they did not seem to be a major issue at that time.  

The Board is cognizant of the fact that while a decision by 
the SSA is not controlling with respect to VA's 
determination, it cannot be ignored and, to the extent its 
conclusions are not accepted, the Board should give reasons 
and bases for its decision.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991); Clarkson v. Brown, 4 Vet. App. 565 (1993).

In this regard, the Board is aware that the evidence shows 
that the veteran has been determined by SSA to be 
unemployable, due to various psychiatric disorders.  However, 
neither SSA determination in the record before the Board 
identifies PTSD as the veteran's primary or secondary 
diagnosis.  The October 2002 decision mentions PTSD as a 
secondary diagnosis, by history only.  Thus, to the extent 
that the SSA decisions may be thought of as distinguishing 
between the veteran's service-connected PTSD and his other 
non-service-connected psychiatric disorders, they indicate 
that the veteran's PTSD is of only secondary effect.  

The Board finds that the veteran's PTSD symptoms, during the 
time that service connection has been in effect,  have not 
been productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The evidence shows that the majority of the 
veteran's symptoms are the result of other, non-service-
connected disabilities and that his PTSD produces recurrent 
and intrusive distressing recollection of the events during 
the war and some psychotic symptoms.  However, the mild 
nature of these symptoms appears to more nearly approximate 
the criteria for a 10 percent rating of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.

The Board recognizes the veteran's assertions that the 
symptoms of his PTSD warrant an evaluation in excess of 10 
percent.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
the symptoms caused by his service-connected PTSD warrant an 
evaluation in excess of 10 percent under the applicable 
criteria.  

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

The veteran's sole service-connected disability is PTSD, 
evaluated as 10 percent disabling.  Accordingly, the veteran 
does not meet the basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a). 

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
PTSD results in marked interference with employment beyond 
that contemplated by the rating schedule, or frequent periods 
of hospitalization that would render impractical the 
application of the rating schedule.  

The July 2003 VA examination report includes the opinion that 
the veteran had significant deterioration in his social and 
occupational level which was due in part to PTSD, but the 
majority of his symptoms, and social and occupational 
deterioration was due to his addiction, not the PTSD.  The 
examiner also stated that many of his hospitalizations were 
also related to substance abuse, rather than PTSD.  The June 
2005 treatment notes reflect that although the veteran's PTSD 
symptoms were likely contributing factors, they did not seem 
to be a major issue at that time.  These opinions do not 
support a finding that the veteran's PTSD precludes him from 
obtaining and maintaining any form of gainful employment.  

Again, the Board observes that as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether a service-connected disability 
renders him unemployable under VA criteria.  Espiritu, supra.

Benefit of the Doubt

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
bronchitis and COPD is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
nummular eczema, herpes, and dermatitis, claimed as rashes, 
is denied.

Service connection for joint pain of the left knee and right 
knee, due to undiagnosed illness, is denied.

Service connection for joint pain of the left ankle and right 
ankle, due to undiagnosed illness, is denied.

An initial evaluation in excess of 10 percent for PTSD is 
denied.  

A TDIU is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


